El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 6 de julio de 2001, el Sr. Rafael Betances Rexach, director de RBR Construction, S.E., presentó una denuncia contra el aquí peticionario Joseph P. McCloskey Díaz y contra Joseph P. McCloskey Vázquez y Luis E. Pérez, impu-tándoles la comisión del delito tipificado en el Art. 264 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4551.(1) Alegó Betances Rexach que el 14 de diciembre de 2000 las refe-ridas personas libraron un cheque sin fondo a la orden de su empresa por la cantidad de $85,715.79.9(2) Surge de su testimonio que cuando intentó cambiar el cheque en la su-cursal del Eurobank en Hato Rey, el referido banco se negó a pagar su importe. Betances Rexach testificó, además, que al encontrarse con McCloskey Díaz, e indicarle lo su-cedido, este último le expresó que el no pago del cheque se había debido seguramente a un error y le recomendó que intentara cobrarlo nuevamente. Betances Rexach, según alegó, intentó cambiar el cheque nuevamente, volviendo a negarse el antes mencionado banco a honrarlo por insufi-ciencia de fondos.
El 6 de junio de 2001, el representante legal de RBR Construction, S.E., le cursó una carta al peticionario Mc-Closkey Díaz, a manera de interpelación, conforme a lo dis-*94puesto y requerido en el Art. 266 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4553.(3) Dicha carta provocó una secuela epistolar de parte del representante legal de McCloskey Díaz. En síntesis, y en lo pertinente, la posición asumida por el peticionario McCloskey Díaz y su represen-tación legal fue a los efectos de que el alegado acto delictivo no fue cometido debido a que el cheque fue expedido en relación con una deuda preexistente y no en pago de algo obtenido en el momento de su expedición.
Habiéndose determinado causa probable, el juicio en su fondo se celebró ante la Sala Superior de San Juan del Tribunal de Primera Instancia. Terminado el desfile de la prueba de cargo, McCloskey Díaz presentó una moción de absolución perentoria, alegando que procedía que se decre-tara la absolución porque él no había firmado el cheque en controversia. El tribunal de instancia declaró culpable a McCloskey Díaz del delito de expedición de cheques sin fondos, absolviendo a los otros coacusados.(4) Éste fue sen-tenciado al pago de una multa por la suma de cinco mil dólares, el pago de las costas del procedimiento y al pago de la cantidad de cinco mil dólares como pena de retribución.
Inconforme, McCloskey Díaz presentó un recurso de *95apelación el 19 de abril de 2002 ante el Tribunal de Apela-ciones, el cual confirmó la sentencia del foro inferior por considerar que la prueba desfilada ante el Tribunal de Pri-mera Instancia fue suficiente para demostrar el propósito de defraudar en las actuaciones del acusado.
Aún insatisfecho con la actuación judicial, el 22 de marzo de 2003 McCloskey Díaz acudió ante este Tribunal alegando que el Tribunal de Apelaciones había errado al
... hallar culpable al apelante [McCloskey Díaz] en ausencia de prueba sobre el elemento de hacer, extender, endosar o en-tregar im cheque sin fondos.
... hallar culpable al apelante en ausencia de prueba sobre el propósito de defraudar al emitir un cheque sin fondos. Peti-ción de certiorari, pág. 8.
Expedimos el recurso. Estando en posición de resolver, procedemos a así hacerlo.
HH
Los elementos esenciales del delito de expedición de cheques sin fondos, según lo dispuesto en el Art. 264 del Código Penal de Puerto Rico antes citado son: (1) hacer, extender, endosar o entregar un cheque, giro, letra u orden de pago de dinero, a cargo de cualquier banco u otro depositario, (2) con conocimiento de que no se tiene suficientes fondos para el pago ni se disfruta de autorización expresa para girar en descubierto, y (3) tener el propósito de defraudar. Pueblo v. Somarriba García, 131 D.P.R. 462, 468 (1992); Valentín v. Torres, 80 D.P.R. 463, 477 (1958).
Dejando a un lado, por el momento, los primeros dos elementos antes enumerados, vemos que para que se pueda configurar el delito de expedición de cheques sin fondos debe existir, como elemento subjetivo indispensable, el “propósito de defraudar” por parte del librador.
Sobre este aspecto, hemos expresado en ocasiones anteriores que en aquellos casos donde se imputa un delito *96de intención específica y donde no existen manifestaciones del imputado que reflejen su estado anímico al momento de cometer los hechos, el Ministerio Público depende de la prueba relacionada con las circunstancias en que se comete el delito para probar el elemento de la intención criminal. Esto es, la intención criminal se evalúa en virtud de los hechos pertinentes anteriores, concomitantes y posteriores del caso. Pueblo v. Moreno Morales I, 132 D.P.R. 261, 287 (1992); Pueblo v. Ríos Maldonado, 132 D.P.R. 146, 164-165 (1992); Pueblo v. Torres Nieves, 105 D.P.R. 340, 346 (1976).
 No obstante lo anterior, en el caso particular del delito de expedición de cheques sin fondos, nuestro legisla-dor dispuso, con carácter de ley especial, que se considerará evidencia prima facie del propósito de defraudar un hecho “posterior” a la comisión del delito; esto es, la falta de pago después de la interpelación(5)
Sobre este particular, reiteramos en Pueblo v. Somarriba García, ante, págs. 468-469, lo expresado en Pueblo v. Cuevas, 54 D.P.R. 301, 305 (1939), en cuanto a que
[e]l propósito de este requerimiento de pago [la interpelación] es proveer un procedimiento para comprobar a posteriori, o sea, por hechos subsiguientes, cuál era la intención o el propó-sito que tuvo en su mente el librador de un cheque sin fondos en el momento de expedirlo y entregarlo a otra persona. (Én-fasis suprimido.)
Evidentemente, estamos ante un delito que requiere para ser consumado, de una parte, la acción de extender, hacer, endosar o entregar el cheque del cual se sabe que no se tiene provisión de fondos y, de otra parte, la omisión de no pagar el importe del cheque una vez se interpela al librador. D. Nevares-Muñiz, Código Penal de Puerto Rico:
*97revisado y comentado, 3ra ed. rev., San Juan, Ed. Inst. De-sarrollo del Derecho, 1995, pág. 416. Precisamente, al que-dar probada la referida omisión por parte del librador es que se demuestra su intención defraudadora. Esto es, en ausencia de manifestaciones del imputado que reflejen su estado anímico al momento de cometer los hechos, el Minis-terio Público podrá presentar, conforme al Art. 267 del Có-digo Penal de Puerto Rico, 33 L.P.R.A. see. 4554, evidencia de la falta de pago después de la interpelación para probar la intención criminal defraudadora. Lo dispuesto por el Art. 267 es perfectamente legítimo, ya que se trata de la presentación, por parte del Ministerio Fiscal, de prueba sobre hechos relacionados y posteriores al libramiento del cheque. Véanse: Pueblo v. Moreno Morales I, ante; Pueblo v. Ríos Maldonado, ante; Pueblo v. Torres Nieves, ante.
r — H h*H
El peticionario McCloskey Díaz, amparándose en unas expresiones que hiciera este Tribunal en Pueblo v. Cuevas, ante, sostiene la errónea teoría de que la intención de de-fraudar y, por ende, el delito de expedición de cheques sin fondos, no se configuran cuando se expide el cheque para el pago de una deuda preexistente.
En su alegato, el peticionario cita la siguiente expresión contenida en Pueblo v. Cuevas, ante, pág. 307:
La compañía acreedora no ha sufrido perjuicio alguno como consecuencia del libramiento del cheque, pues éste fu[e] expe-dido para abonar a una deuda preexistente y no en pago de efectos comprados en el momento de su expedición.
Esta expresión, sacada fuera de contexto, es utilizada por el peticionario como fundamento para su teoría, repe-timos, de que la intención de defraudar y, por ende, el de-lito de expedición de cheques sin fondos, no se configuran cuando se expide el cheque para el pago de una deuda pre-existente; ello, según expone, porque bajo dichas circuns-*98tandas el librador no causa perjuicio alguno al tenedor del cheque, siendo el perjuicio un elemento fundamental en la definición de lo que constituye la acción de defraudar.
La referida expresión debe interpretarse dentro del contexto de la opinión en que fue expresada, que es el siguiente:
El fraude, sinónimo de engaño, consiste en la falsa repre-sentación, mediante palabras o por actos, de hechos materia-les, por la cual una persona de razonable discreción y con-fianza es inducida a actuar a su perjuicio; en la supresión de hechos materiales que una persona está legalmente obligada a revelar a otra.
No hubo en el presente caso intento o propósito de defraudar. El acusado al entregar el cheque al representante de su acreedor reveló a éste el hecho de que él no tenía fondos suficientes para su pago. No se consumó ni podía consumarse fraude alguno contra la compañía acreedora, porque ésta aceptó el cheque a sabiendas de que no había fondos en el banco para su pago y que el pago se haría cuando y si al libra-dor le fuera posible depositar fondos para cubrirlo. La compa-ñía acreedora no ha sufrido perjuicio alguno como consecuen-cia del libramiento del cheque, pues éste fu[e] expedido para abonar a una deuda preexistente y no en pago de efectos com-prados en el momento de su expedición. (Énfasis suplido y citas omitidas.) Pueblo v. Cuevas, ante, págs. 306-307.
Al analizar lo anterior junto con el texto completo de la opinión emitida en Pueblo v. Cuevas, ante, nos podemos claramente percatar de que el “ratio decidendi” en dicha opinión se fundamenta, precisamente, en el hecho de que en ese caso no podía existir la intención de defraudar en la mente del imputado, porque él expresamente le indicó al tenedor del cheque que éste no tenía fondos. El perjuicio que pudo haber sufrido la compañía acreedora en dicho caso, aunque es un factor importante al momento de determinar si hubo fraude o no, no fue tomado en cuenta por este Tribunal, ya que habíamos concluido previamente que no se configuró la intención de defraudar por razón de las adver-*99tencias hechas por el librador —de que no había fondos— al momento del libramiento del cheque. La expresión hecha en Pueblo v. Cuevas, ante, en cuanto a que la compañía acreedora no había sufrido perjuicio alguno como conse-cuencia del libramiento del cheque por haber sido éste ex-pedido en pago de una deuda preexistente, debe ser consi-derada, por lo tanto, “dicta” del Tribunal y, en consecuencia, ignorada por inconsecuente.
Pero aún hay más. La expresión a la que se refiere el peticionario no sólo no constituye parte del razonamiento de la opinión emitida en Pueblo v. Cuevas, ante, sino que es patente e inherentemente errónea. Pensar que un acreedor no sufre perjuicio alguno cuando recibe un cheque sin fondos en pago de una deuda preexistente resulta, a todas luces, equivocado. Esto es, resulta absurdo pensar que una persona que presta un servicio o entrega un producto a otra con la expectativa de que se le pague el precio pactado, ante la posterior presentación de la factura de cobro, no sufre perjuicio alguno cuando posteriormente se le paga con un cheque sin fondos. Precisamente, el perjuicio sufrido es la ausencia de pago luego de haberse entregado la mercancía o prestado el servicio. Ciertamente, y desde un punto de vista práctico, no encontramos que exista diferencia alguna entre una situación de hechos en que el librador de un cheque paga por una mercancía o servicio inmediatamente después de obtenido y otra donde el pago se hace posteriormente.(6)
*100Por otro lado, no podemos enfatizar lo suficiente el efecto nocivo que tendría la adopción de esta teoría en nuestra jurisdicción, el cual sería devastador para el flujo comercial del país. Bajo estas circunstancias, nadie estaría dispuesto a aceptar el pago posterior de una deuda me-diante cheque, giro, letra u orden de pago por conocer que nuestro sistema penal no castiga la práctica de emitir estos instrumentos sin provisión de fondos cuando se hace en pago de deudas preexistentes.

Por los efectos adversos que tendría una posición como la que hoy propone el peticionario y por ser ésta inherente-mente errónea e ilógica, no podemos avalarla.

HH HH
No obstante la incorrección de la posición asumida por el peticionario McCloskey Díaz en el presente caso, esta-mos contestes en que procede la revocación de la sentencia apelada; ello por razón de que no quedó demostrado que el peticionario haya hecho, extendido, endosado o entregado el cheque sin fondos librado a favor de RBR Construction, S.E.
Al comparar el cheque emitido en el presente caso con la tarjeta de firmas autorizadas para suscribirlo, que tam-bién fue presentado en evidencia, nos damos cuenta de que la firma de McCloskey Díaz no figura en el cheque. Las firmas contenidas en el cheque coinciden con las firmas de *101los señores Luis E. Pérez Pagán y Joseph P. McCloskey Vázquez, que aparecen en la tarjeta de firmas.(7)
No obstante esta ausencia de prueba, el Tribunal de Pri-mera Instancia le impuso responsabilidad criminal a Mc-Closkey Díaz —y, curiosamente, absolvió a Pérez Pagán y a McCloskey Vázquez, acusados por el mismo delito— sólo porque el primero fue el único interpelado y porque luego de la interpelación le dijo al perjudicado que depositara nuevamente el cheque. Lo anterior, definitivamente, no es suficiente para probar o demostrar uno de los elementos del delito de expedición de cheques sin fondos y sin el cual no se configura el tipo delictivo, a saber: el hacer, extender, endo-sar o entregar el cheque (Art. 264 del Código Penal de Puerto Rico, ante).
El Tribunal de Primera Instancia erró al concluir que la mera indicación por parte de McCloskey Díaz al peijudi-cado de que presentara, nuevamente, el cheque ante el banco constituyó un libramiento, endoso o entrega a los efectos de la disposición penal contenida en el citado Art. 264. Si bien se podría argumentar que McCloskey Díaz —al indicarle a Betances Rexach que depositara nueva-mente el cheque— tuvo alguna intención de defraudarlo, no quedó demostrado que él hubiera hecho, extendido, en-dosado o entregado el cheque en cuestión; razón por la cual, no hay duda, procede decretar la revocación de la sentencia que hoy revisamos.
Pero, hay más. Como surge del expediente del caso hoy ante nuestra consideración, uno de los testigos del Minis-terio Fiscal —ejecutivo del Banco Eurobank— declaró que dicha institución financiera permitió que los libradores del cheque en cuestión se sobregiraran en su cuenta de che-*102ques —esto es, el Banco pagaba u honraba los sobregiros— en un sinnúmero de ocasiones, práctica que se había con-vertido en usual. Testificó, además, el referido testigo, que en virtud de ello los giradores del cheque podían haber tenido la expectativa de que el cheque expedido fuera hon-rado por Eurobank. Siendo ello así, en el presente caso está claramente ausente la intención de defraudar, ya que los libradores podían haber pensado que dicho cheque sería honrado por Eurobank.
<¡
Procede, en consecuencia, exonerar al peticionario Mc-Closkey Díaz por los antes mencionados fundamentos. Ac-tuar de otra manera atentaría contra el principio de lega-lidad consagrado en el Art. 8 de nuestro Código Penal, 33 L.P.R.A. see. 3031, por no haberse probado, en este caso, todos los elementos del delito, claramente dispuestos en el estatuto penal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río emitió una opi-nión concurrente, a la cual se unió el Juez Asociado Señor Rivera Pérez. Los Jueces Asociados Señor Fuster Berlin-geri y Señora Rodríguez Rodríguez no intervinieron.

í1) Dicho artículo dispone:
“Toda persona que con el propósito de defraudar a otra haga, extienda, endose o entregue un cheque, giro, letra u orden para el pago de dinero, a cargo de cualquier banco u otro depositario, a sabiendas de que el emisor o girador no tiene suficiente provisión de fondos en dicho banco o depositario para el pago total del cheque, giro, letra u orden, a la presentación del mismo, ni disfruta de autorización expresa para girar en descubierto, será sancionada con multa hasta el doble del importe de dicho cheque, giro, letra u orden, pero nunca mayor de cinco mil (5,000) dólares, o pena de reclusión de un día por cada cincuenta (50) dólares que deje de satisfacer hasta un máximo de noventa (90) días, o ambas penas a discreción del tribunal. El tribunal podrá imponer además la pena de restitución.”


 No surge del expediente que los libradores hubiesen hecho, al expedirse el cheque, alguna advertencia o manifestación al señor Betances Rexach sobre la no disponibilidad de fondos, o de cualquier otra índole, respecto al cheque emitido.


 Dicho artículo dispone, en lo pertinente, lo siguiente:
“Ninguna persona será sancionada de acuerdo a la see. 4552 de este título a menos que se pruebe, a satisfacción del tribunal, que el tenedor del cheque, giro, letra u orden, o su agente, ha avisado personalmente o mediante carta certificada con acuse de recibo al girador y al endosante a su última dirección conocida para que pague al tenedor, o a su agente, en la dirección que se indicará en el aviso, el importe del cheque, giro, letra u orden dentro de un plazo no menor de diez (10) días labora-bles si el girador o endosante a quien se dirige el aviso residiere en la localidad del tenedor y no menor de quince (15) días laborables si residiere en otro municipio o fuera del Estado Libre Asociado de Puerto Rico. Dicho término se computará desde la fecha del aviso al girador o endosante del cheque, giro, letra u orden no pagada.”


 Conforme surge de la Minuta, que recoge los procedimientos acaecidos ante el tribunal de instancia el 17 de enero de 2002, el juez de instancia expresó:
“Analizada toda la prueba, el Tribunal considera que únicamente en cuanto a J.P. McCloskey c/p Joseph Patrick McCloskey Díaz debe recaer el fallo de culpabilidad. Es la persona a quien el perjudicado le hace la expresión de que el cheque no había sido cobrado y éste le indicó que eso era un error y que lo volviera a depositar, por lo que es una admisión de hechos.” Apéndice de la Petición de certio-rari, pág. 36.


 Dispone el Art. 267 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4554, que “U]a falta de pago después de dicha interpelación por parte del que ha girado, firmado, endosado o entregado dicho cheque, giro, letra u orden, se considerará prima facie como propósito de defraudar”. (Énfasis suplido.)


 A manera de ejemplo, consideremos las siguientes dos situaciones, ocurridas dentro del caso hipotético en que A le presta un servicio a B. Bajo el primer supuesto de hecho, inmediatamente después de prestado el servicio, B saca su chequera y extiende un cheque a favor de A en pago por el servicio prestado, entregándoselo en el momento. En el segundo supuesto, B, en lugar de pagar inmediatamente, le indica a A que le pagará mediante cheque, pasados 30 días desde que se prestó el servicio, y así lo hace. En ambos casos, el cheque no tiene fondos.
Ante estos dos supuestos, no vemos por qué, en el primer caso, A puede denun-ciar con éxito a B de expedición de cheques sin fondos, mientras que en el segundo caso A no tiene a su disposición semejante remedio, supuestamente porque A no sufrió peijuicio alguno, por tratarse de una deuda preexistente.
Cabe preguntarse, exactamente, qué supone una deuda preexistente en estos *100casos bajo la tesis del peticionario. Es decir, si bajo el cuadro hipotético anterior A rindiera el servicio a B, y luego B le indicara a A “pase a buscar su cheque en la tarde”, o bien le dijera “pase mañana en la mañana”, ¿constituiría esto un pago de deuda preexistente? ¿Podría A denunciar con éxito a B por la comisión del delito de expedir cheques sin fondos?
Los anteriores ejemplos —de los miles que pueden existir— son más que sufi-cientes para demostrar las “fallas” de las que adolece la referida posición, las cuales, repetimos, son evidentes.


 En cuanto a este asunto, de la “Estipulación de Prueba Oral” sometida por las partes el 31 de mayo de 2002 al Tribunal de Apelaciones, sólo surge que el señor Rafael Betances testificó que el cheque le fue entregado el 14 de diciembre de 2000 y que no sabía quién lo había firmado, pues un empleado suyo fue quien se lo entregó. Tampoco surge que se haya presentado prueba sobre quién le entregó el cheque a su empleado. Apéndice de la Petición de certiorari, págs. 90-94.